Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-5 are currently pending and presented for examination on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 3-5 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (abstract idea/natural phenomenon), specifically, the correlation between colorectal cancer (CRC) and levels of the recited biomarker expression in a patient positive for fecal occult blood. Furthermore the claims do not integrate said judicial exception in to practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception. 
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
	Step 1 – Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to the inquiry is “Yes”, the analysis moves on to step 2A. 

	Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No”, the claim is not eligible subject matter under 35 U.S.C. 101.
	In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes”.
	With respect to prong one of Step 2A, the answer is “Yes”, because as indicated above, the claims are drawn to a natural phenomenon, specifically, correlating CRC and levels of recited biomarkers in blood of a patient positive for fecal occult blood. With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of obtaining a blood sample from a patient positive for fecal occult blood and measuring levels of one or more moieties, wherein moiety is selected from a cell free nucleosome, an epigenetic feature of a cell free nucleosome, carcinoembryonic antigen, an iron metabolism biomarker or a hypoxia inducible factor. Said limitations do not integrate the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore the answer to prong two of the Step 2A analysis is “No”.
	With respect to Step 2B, as indicated above, the claims recite steps of identifying a patient positive for fecal occult blood and detecting the presence of one or more moieties. However these steps were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. 
Claim 2 is rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (abstract idea), specifically, a method for assessing the suitability of a patient for a colonoscopy. Furthermore the claim does not integrate said judicial exception in to practical application, and the claim does not recite additional elements that amount to significantly more than said judicial exception.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
	Step 1 – Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to the inquiry is “Yes”, the analysis moves on to step 2A. 
	Step 2A – A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes”, the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No”, the analysis moves on to step 2B.
	Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No”, the claim is not eligible subject matter under 35 U.S.C. 101.
	In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes”.
	With respect to prong one of Step 2A, the answer is “Yes”, because as indicated above, the claims are drawn to an abstract idea (mental processes), specifically, “testing” for fecal occult 
	With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of testing for fecal occult blood in a fecal sample, detecting the level of one or more moieties, wherein moiety is selected from a cell free nucleosome, an epigenetic feature of a cell free nucleosome, carcinoembryonic antigen, an iron metabolism biomarker or a hypoxia inducible factor, and using the results as an indicator of the suitability of the patient for colonoscopy. Said limitations do not integrate the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore the answer to prong two of the Step 2A analysis is “No”.
With respect to Step 2B, as indicated above, the claims recite steps of testing for occult blood in a fecal sample, detecting the level of one or more moieties, and using the results as an indicator. However these steps were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly the answer to the Step 2B analysis is “No”, and therefore the claims are not eligible subject matter under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Molloy et al (US 20150141275 A1; 05/21/15), and further in view of Karl et al (Improved Diagnosis of Colorectal Cancer Using a Combination of Fecal Occult Blood and Novel Fecal Protein Markers, 2008, 6:pgs. 1122-1128).
Molloy et al teaches a method of screening for the onset/progression of a colorectal neoplasms, such as colorectal adenocarcinomas [0001]. Molloy et al further teaches initially screening patients using fecal occult blood test [0015]. Molloy et al further teaches measuring carcinoembryonic antigen (CEA) in the blood to indicate adenocarcinoma [0024]. Molloy et al further teaches using this information to direct colonoscopy at people more likely to have developed adenomas or carcinomas [0028]. Molloy et al further teaches the use of clinical parameters increase in age and male gender to predict an increased risk of cancer [0006].
Molloy et al does not teach the use of a fecal occult blood test. However, these deficiencies are made up in the teachings of Karl et al.
Karl et al teaches the use of fecal occult blood test and protein markers to diagnosis colorectal cancer (CRC) [Left column, pg. 1122]. Karl et al further teaches that FOBT is recommended as first-line screening for colorectal cancer [Left column, pg. 1122]. Karl et al further teaches the use of known stool markers hemoglobin (iFOBT) and carcinoembryogenic antigen (CEA) for early detection of CRC [Left column, pg. 1122]. Karl et al further teaches combining detection methods allowed the detection of CRC at significantly higher rates than can be obtained with iFOBT alone [Left column, pg. 1122]. Karl et al further teaches a significant improvement in the early diagnosis of CRC by combining markers that aim to trigger follow-up colonoscopy [Right column, pg. 1127]. 
Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Molloy et al (US 20150141275 A1; 05/21/15) as applied to claims 1-2 and 4-5 above, and further in view of Young et al (Advances in Fecal Occult Blood Tests: FIT Revolution, 2014, 60:609-622).
The teachings of Molloy et al are discussed above. 
Molloy et al does not teach the use of a numerical fecal occult blood results. However, these deficiencies are made up in the teachings of Young et al. 
Young et al teaches testing for fecal occult blood using fecal immunochemical test (FIT) [Abstract, pg. 609]. Young et al further teaches quantitative FIT, and the ability to set cutoff concentration to a desired sensitivity or specificity [Right Column, pg. 612]. Young et al further teaches using the FOBT to assess the suitability of a patient for colonoscopy [Fig. 1, pg. 610]. Young et al further teaches using clinical parameters such as age, sex, and body mass index (BMI) [Right column, pg. 612].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642